Citation Nr: 0432949	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  98-05 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased initial disability rating for 
post-traumatic stress disorder (PTSD), evaluated as 50 
percent disabling from November 30, 1988 and as 100 percent 
disabling from February 5, 1991.  


REPRESENTATION

Appellant represented by:	William M. Hanlin, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and B. S. 


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active service from April 1966 to June 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

As discussed in more detail below, the Board issued a 
decision in this case in December 1999 in which it denied the 
veteran's claim.  The veteran appealed that decision to the 
U.S. Court of Appeals for Veterans Claims (Court), which 
vacated the decision and remanded the matter to the Board.  
In January 2001, the Board remanded the case to the RO for 
additional development.  The case has returned to the Board 
for final appellate review.   


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The evidence of record shows that the veteran was 
unemployable due to service-connected PTSD as of the date of 
his claim for service connection for PTSD in November 1988.    


CONCLUSION OF LAW

The criteria for an initial 100 percent disability rating for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.21 (2004); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).    




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA 
sufficient to decide the appeal.  The Board emphasizes that, 
given the disposition of the appeal, any defect in notice or 
assistance is not prejudicial to the veteran.  Bernard v. 
Brown, 
4 Vet. App. 384, 392-94 (1993).  The Board is also satisfied 
as to compliance with its instructions from the prior remand.  
See Stegall v. West, 11 Vet. App. 268 (1998).

Procedural History

The RO had originally denied service connection for PTSD, 
which the veteran appealed.  In the January 1990 rating 
decision, the RO granted service connection for PTSD and 
assigned a 10 percent disability rating effective from 
November 30, 1998, the date of the claim.  The veteran 
perfected an appeal of that decision by submission of an 
April 1990 notice of disagreement and, after the RO issued a 
statement of the case, a November 1990 substantive appeal.  
An April 1991 Hearing Officer decision increased the 
disability rating for PTSD to 50 percent.  The associated May 
1991 notice letter for the rating decision implementing the 
Hearing Officer decision stated that the benefits on appeal 
had been granted and that the appeal was therefore satisfied.  

The RO interpreted a June 1991 statement from the veteran's 
representative as a claim for an increased rating, which it 
subsequently denied.  In an August 1997 decision on appeal, 
the Board awarded the veteran a 100 percent disability rating 
for PTSD.  The September 1997 rating decision implementing 
the Board's decision established an effective date of 
December 1, 1991 for the 100 percent rating.  The veteran 
perfected an appeal of that decision.  In a December 1999 
decision on appeal, the Board denied an effective date 
earlier than December 1, 1991 for the 100 percent rating for 
PTSD.  The veteran appealed that decision to the Court.  
Pursuant to a joint motion by the parties, in a June 2000 
Order, the Court vacated the December 1999 Board decision and 
remanded the case to the Board.  

In January 2001, the Board remanded the case to the RO for 
additional development.  An August 2003 Hearing Officer 
decision granted an earlier effective date of February 5, 
1991 for the award of the 100 percent disability rating for 
PTSD.  The veteran continued to disagree with that 
determination.      

Analysis

The Board emphasizes that the above discussion demonstrates 
that the veteran appealed the initial evaluation assigned for 
PTSD.  An appeal from an initial rating is a separate and 
distinct claim from a claim for an increased rating.  
Fenderson v. West,  12 Vet. App. 119, 125 (1999).  When there 
is disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found. Id. 
at 126.  The 
50 percent rating awarded pursuant to the April 1991 Hearing 
Officer decision clearly is not the maximum rating available, 
and there is no indication that the veteran expressed his 
satisfaction with the rating in writing or otherwise withdrew 
his appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Therefore, despite the information conveyed in the 
RO's May 1991 letter, the appeal of the January 1990 rating 
decision that assigned the initial evaluation for PTSD 
remained open after the increased rating to 50 percent.  
Therefore, although previously addressed as a claim for an 
earlier effective date, the issue on appeal is most properly 
characterized as a claim for an increased initial rating for 
PTSD, as set forth above.  Although the RO has not addressed 
this issue per se, as discussed below, the Board finds that 
it may do so without prejudice to the veteran.  Bernard, 4 
Vet. App. at 392-94.      

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In an appeal of an initial evaluation, separate 
ratings can be assigned for separate periods of time 
according to the evidence of record.  Fenderson, 12 Vet. 
App. at 126.  See AB v. Brown, supra.  Reasonable doubt as to 
the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3. 
  
Currently, the veteran's PTSD is evaluated as 50 percent 
disabling from November 30, 1988 and 100 percent disabling 
from February 5, 1991.  The veteran argues that he satisfied 
the criteria for a 100 percent disability rating before 
February 5, 1991.  The Board notes that VA promulgated new 
regulations amending the rating criteria for mental 
disorders, effective November 7, 1996.  See 61 Fed. Reg. 
52,695 (1996) (codified at 38 C.F.R. pt. 4).  However, 
because the relevant time period in question is the period 
before February 5, 1991, the amended rating criteria are not 
for application.  See 38 U.S.C.A. § 5110(g); VAOPGCPREC 7-
2003; VAOPGCPREC 3-2000; Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  

Under the applicable rating criteria, a 100 percent rating is 
assigned when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
when the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Code 9411 (in effect prior to 
November 7, 1996).  See Johnson v. Brown, 7 Vet. App. 95 
(1994) (demonstrable inability to obtain or retain employment 
alone is a satisfactory basis for a 100 percent rating).  

In this case, the Board finds that the evidence demonstrates 
that the veteran was unemployable due to PTSD as of the date 
of his claim.  Specifically, the claims folder includes 
records from the Social Security Administration, which found 
the veteran to be disabled for purposes of Social Security 
disability benefits, i.e., unable to engage in substantially 
gainful employment, due to PTSD alone, from December 1987.  
Associated evidence, including VA medical records, supports 
this conclusion.  The Board acknowledges that the veteran's 
treatment during the relevant time period included treatment 
for alcohol dependence.  However, the June 1996 VA 
psychiatric examiner indicated that the veteran's prior 
substance abuse was an attempt to self-medicate for symptoms 
of PTSD with secondary depression.  See Allen v. Principi, 
237 F.3d 1368 (Fed. Cir. 2001) (VA law does not preclude 
compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability or use of an 
alcohol or drug abuse disability as evidence of the increased 
severity of a service-connected disability).  Resolving doubt 
in the veteran's favor, the Board finds that the evidence 
supports an initial 100 percent disability rating for PTSD.  
38 C.F.R. § 4.3.  


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, an initial 100 percent disability rating 
for PTSD is granted.    



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



